Title: To Thomas Jefferson from John Hankart, 18 June 1803
From: Hankart, John
To: Jefferson, Thomas


          
            Respected Sir,
            City of Washington June 18th. 1803.
          
          I take the liberty of addressing a few lines to you in consequence of the conversation that passed when I had the pleasure of being last in your Company. when speaking of the advantage of a Snuff Manufactory in this City, you remarked the Superior quality of your Tobacco.
          since I had the pleasure of seeing you, I have my Mill at work, and have no doubt of a living.
          I can get any quantity I want, of the common run of Tobacco, but am much in want of a Superior kind, which could I obtain; I am confident Sir, I could soon convince you; no Man is my Superior in that branch. I have had the pleasure, and I flatter myself with Credit, to serve your household with Snuff for a considerable time. and from the same kind of Tobacco, I think no Man can exceed me, but if I could obtain the favor of a few Hogsheads of the Superior kind, I would soon be able to show my abilities in that line to the Credit of this City. the request I have to make of your Excellency is; that you would indulge me with a tryal of your Tobacco, of that superior kind; by giving an order for Two, or Three Hogsheads; to your Agent in Richmond for that purpose: and I only wish for a reasonable indulgence respecting payment; which shall be punctual to the time engaged for.
          If your Excellency would be inclined to oblige me so far, you will lay me under great obligations; and the additional price as mention’d by you, would be no object if it answers my expectations; and I have no doubt but it will leave me a permanent establishment. and if it should meet your approbation, the earlier I receive it, the more usefull.
          I am, with great respect Your Excellencys, Most Obedt. h’ble. Servt.
          
            John Hankart
          
          
            P.S. you will confer a favor upon your humble Servant by your acceptance of the Bottle of Snuff now sent: the quality of which will be pleasing to all your friends. Major Lewis I believe to be a good judge of the Article.
          
        